Mr. Justice Gordon
delivered the opinion of the court, February 15th, 1886.
The report of the re-reviewers in the case before us, is defective, and fatally so, in two particulars: it does not appear in the report itself,- or on any other part of the record, that the owner of the land over which the proposed road is intend d to pass, had personal notice of the time and place of. the meeting of the viewers, nor doe£ it in like manner appear that he liad notice of the time and place fixed for the assessment of damages. In the recent ease of the private road in Plumcreek township, we endeavored to point out the distinction between private and public roads; that as to the latter there is a taking of private property for private use; that a condemnation of this kind can be justified only on the plea of strict necessitiq and that personal notice to the owner of the land, over which it is proposed to lay the road, is an imperative requisite without which such taking cannot be permitted. So, in like manner, must he have the opportunity of being heard on the assessment of damages, and it is not sufficient to state in the report that application was made to him for a lielease thereof. The case above referred to follows, and adopts the doctrine as found in the cases of Boyer’s Road, 1 Wright, 257, and Neeld’s Road, 1 Barr, 353.
The decree of the Quarter Sessions confirming the report of the re-reviewers is reversed and. set aside, together with all proceedings connected with the re-review.